Citation Nr: 1038348	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 
2005.  

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran requested to be afforded 
with a Board hearing in his June 2007 VA Form 9, and a hearing 
was scheduled for May 20, 2010.  However, the Veteran failed to 
appear for the hearing.  In correspondence submitted May 20, 
2010, the Veteran's representative requested that the travel 
Board hearing be rescheduled to allow the Veteran and his 
representative more time to review and develop the claims on 
appeal.  In October 2010, the Board granted the Veteran's motion 
for a Travel Board hearing in his appeal.  Therefore, the case 
must be remanded in order to satisfy the Veteran's hearing 
request.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
hearing at the San Diego RO before a Veterans 
Law Judge from a traveling section of the 
Board at the next available opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


